                                                                                  S D C SSDNY
                                                                                UUSDC       D N Y
                                                                                   OC U ME NT
                                                                                DDOCUMENT
                                                                                  L E C T R O NI C A L L Y FI
                                                                                EELECTRONICALLY                 LE D
                                                                                                              FILED
                                                                                   O C #:#:
                                                                                DDOC
J as o n M. Dr a n g el (J D 7 2 0 4)                                              A T E FIFILED:
                                                                                DDATE        L E D: 3/ 2 7/ 2 0
j dr a n g el @i p c o u ns el ors. c o m
As hl y E. S a n ds ( A S 7 7 1 5)
as a n ds @i p c o u ns el ors. c o m
Bri e a n n e S c ull y ( B S 3 7 1 1)
bs c ull y @i p c o u ns el ors. c o m
D a ni ell e S. Y a m ali ( D Y 4 2 2 8)
df utt er m a n @i p c o u ns el ors. c o m
E P S T EI N D R A N G E L L L P
6 0 E ast 4 2 n d Str e et, S uit e 2 5 2 0
N e w Y or k, N Y 1 0 1 6 5
T el e p h o n e:     ( 2 1 2) 2 9 2- 5 3 9 0
F a csi mil e:         ( 2 1 2) 2 9 2- 5 3 9 1
Att or n e ys f or Pl ai ntiff
W O W Virt u al R e alit y, I n c.

                                          U NI T E D S T A T E S DI S T RI C T C O U R T
                                        S O U T H E R N DI S T RI C T O F N E W Y O R K


 W O W VI R T U A L R E A LI T Y, I N C.,

 Pl ai ntiff                                                                               1 9- c v- 5 4 7 5- G H W

 v.
                                                                              FI N A L D E F A U L T J U D G M E N T
 A    L W A Y S F AI T H I N T E R N A TI O N A L T R A D E C O.,                    A N D PE R M A NE NT
 L    T D. ( H UI Z H O U),         C H A N G C H U N B AI D R OI D                I N J U N C TI O N O R D E R
 P    H O T O E L E C T RI C      C O.,     L T D.,     C O NS U M E R_
 E    L E C T R O NI C L Y _          S T O R E,         D O N G G U A N
 A    R O M A T E C P A C K A GI N G C O., L T D., D O W E L LI N
 T    O Y S T O R E, G U A N G Z H O U K A R U N LI G H TI N G
 C    O.,     L T D.,    G U A N GZ H O U          TRE N D       C O M M
 E    L E C T R O NI C             C O MP A N Y              LI MI T E D,
 G    U A N GZ H O U             W AL KER              E L E C T R O NI C
 T    E C H N O L O G Y C O., L T D., H A N G Z H O U S U N U O I
 A    N D E L T D., H U B EI A O L AI' E N I N D U S T R Y A N D
 T    R A D E C O., L T D., K O S T O N S T O R E, LI F E N G
 M    A L L, NI N G B O K M I M P O R T & E X P O R T C O.,
 L    T D., NI N G B O PI N B O P L A S TI C M A N U F A C T O R Y
 C    O., L T D., NI N G B O S E L L E R S U NI O N C O., L T D.,
 S    H A N G H AI J OI N P L A S TI C P R O D U C T S C O., L T D.,
 S    H A NT O U         C H E N G H AI           H A N YE         T O YS
 I    N D U S T RI A L C O., L T D., S H A N T O U S A NJ O Y O
 T    R A DI N G C O., L T D., S H E N Z H E N C HI P S K E Y
 T    EC H N OL O G Y        C O.,       LI MI T E D,     S HE NZ HE N
C O N Z A Y T E C H N O L O G Y LI MI T E D, S H E N Z H E N
F U      XI A N G YI     TEC H N OL O G Y        C O.,     L T D.,
S H E N Z H E N H O P E P O W E R T E C H N O L O G Y C O.,
L T D., S H E N Z H E N H O P O R A E L E C T R O NI C S C O.,
L T D., S H E N Z H E N L O V E F A S HI O N GI F T S C O.,
L T D., S H E N Z H E N M A X U T E C H N O L O G Y C O.,
L T D., S H E N Z H E N MIJ O Y T E C H N O L O G Y C O.,
L T D., S H E N Z H E N N V S P A R K T E C H N O L O G Y C O.,
L T D., S H E N Z H E N QI N G P U R E T E C H N O L O G Y C O.,
L T D., S H E N Z H E N SI CI L Y T E C H N O L O G Y C O.,
L T D., S H E N Z H E N V EI S T E R T E C H C O., L T D.,
S H E N Z H E N XI N H U A L O N G E L E C T R O NI C C O.,
L T D., S H E N Z H E N Z H O N G D A O T R A D E C O., L T D.,
S H E N Z H E N Z T X T E C H N O L O G Y C O., L T D.,
SI A N C S     3C       W ORL D       S T O R E,     SI N B E D A
TI M E T HI N K E R S T O R E, T AI Z H O U P U R P L E S T A R
GI F T S C O., L T D., W E N Z H O U CI Y U A N T R A D E
C O., L T D., YI W U CI T Y M A GI C W O R L D I M P. &
E X P. C O., L T D., YI W U D AI G U O J E W E L R Y C O.,
L T D., YI W U O B E S T O P TI C A L I N S T R U M E N T C O.,
L T D. a n d Y U E QI N G CI T Y LI T E E L E C T RI C
F A C T O R Y,

D ef e n d a nts
                                                    G L OSS A R Y

Ter m                   D efi niti o n                                                                        D o c k et E nt r y
                                                                                                              N u m ber
Pl ai ntiff o r W O W   W O W Virt u al R e alit y , I n c.                                                            N/ A
D ef e n d a nts        Al w a ysf ait h I nt er n ati o n al Tr a d e C o., Lt d. ( H ui z h o u),                    N/ A
                        C h a n g c h u n B ai dr oi d P h ot o el e ctri c C o., Lt d., C o ns u m er _
                        El e ctr o ni cl y _ St or e, D o n g g u a n Ar o m at e c P a c k a gi n g C o.,
                        Lt d., D o w elli n T o y St or e, G u a n g z h o u K ar u n Li g hti n g C o.,
                        Lt d., G u a n g z h o u Tr e n d C o m m El e ctr o ni c C o m p a n y
                        Li mit e d, G u a n g z h o u W al k er El e ctr o ni c T e c h n ol o g y C o.,
                        Lt d., H a n g z h o u S u n u o I A n d E Lt d., H u b ei A ol ai' e n
                        I n d ustr y A n d Tr a d e C o., Lt d., K O S T O N St or e, Lif e n g
                        M all, Ni n g b o K M I m p ort & E x p ort C o., Lt d., Ni n g b o
                        Pi n b o Pl asti c M a n uf a ct or y C o., Lt d., Ni n g b o S ell ers
                        U ni o n C o., Lt d., S h a n g h ai J oi n P l asti c Pr o d u cts C o., Lt d.,
                        S h a nt o u C h e n g h ai H a n y e T o ys I n d ustri al C o., Lt d.,
                        S h a nt o u S a nj o y o Tr a di n g C o., Lt d., S h e n z h e n C hi ps k e y
                        T e c h n ol o g y C o., Li mit e d, S h e n z h e n C o n z a y T e c h n ol o g y
                        Li mit e d, S h e n z h e n F u Xi a n g yi T e c h n ol o g y C o., Lt d.,
                        S h e n z h e n H o p e p o w er T e c h n ol o g y C o., Lt d., S h e n z h e n
                        H o p or a El e ctr o ni cs C o., Lt d., S h e n z h e n L o v e F as hi o n
                        Gifts C o., Lt d., S h e n z h e n M a x u T e c h n ol o g y C o., Lt d.,
                        S h e n z h e n Mij o y T e c h n ol o g y C o., Lt d., S h e n z h e n N vs p ar k
                        T e c h n ol o g y C o., Lt d., S h e n z h e n Qi n g p ur e T e c h n ol o g y
                        C o., Lt d., S h e n z h e n Si cil y T e c h n ol o g y C o., Lt d.,
                        S h e n z h e n V eist er T e c h C o., Lt d., S h e n z h e n Xi n h u al o n g
                        El e ctr o ni c C o., Lt d., S h e n z h e n Z h o n g d a o Tr a d e C o., Lt d.,
                        S h e n z h e n Z T X T e c h n ol o g y C o., Lt d., SI A N C S 3 C W orl d
                        St or e, Si n b e d a Ti m et hi n k er St or e, T ai z h o u P ur pl e St ar
                        Gifts C o., Lt d., W e n z h o u Ci y u a n Tr a d e C o., Lt d., Yi w u
                        Cit y M a gi c W orl d I m p. & E x p. C o., Lt d., Yi w u D ai g u o
                        J e w elr y C o., Lt d., Yi w u O b est O pti c al I nstr u m e nt C o.,
                        Lt d. a n d Y u e qi n g City Lit e El e ctri c F a ct ory
D ef a ulti n g         C h a n g c h u n B ai dr oi d P h ot o el e ctri c C o., Lt d., C o ns u m er _              N/ A
D ef e n d a nts        El e ctr o ni cl y _ St or e, D o w elli n T o y St or e, G u a n g z h o u
                        K ar u n Li g hti n g C o., Lt d., G u a n g z h o u W al k er El e ctr o ni c
                        T e c h n ol o g y C o., Lt d., H u b ei A ol ai' e n I n d ustr y A n d Tr a d e
                        C o., Lt d., K O S T O N St or e, Lif e n g M all, Ni n g b o K M
                        I m p ort & E x p ort C o., Lt d., Ni n g b o S ell ers U ni o n C o.,
                        Lt d., S h a n g h ai J oi n Pl asti c Pr o d u cts C o., Lt d., S h a nt o u
                        S a nj o y o Tr a di n g C o., Lt d., S h e n z h e n F u Xi a n g yi
                        T e c h n ol o g y C o., Lt d., S h e n z h e n H o p e p o w er T e c h n ol o g y
                        C o., Lt d., S h e n z h e n H o p or a El e ctr o ni cs C o., Lt d.,
                        S h e n z h e n L o v e F as hi o n Gifts C o., Lt d., S h e n z h e n M a x u
                        T e c h n ol o g y C o., Lt d., S h e n z h e n Mijo y T e c h n ol og y C o.,


                                                             i
                          Lt d., S h e n z h e n N vs p ar k T e c h n ol o g y C o., Lt d., S h e n z h e n
                          Qi n g p ur e T e c h n ol o g y C o., Lt d., S h e n z h e n V eist er T e c h
                          C o., Lt d., S h e n z h e n Z h o n g d a o Tr a d e C o., Lt d., S h e n z h e n
                          Z T X T e c h n ol o g y C o., Lt d., SI A N C S 3 C W orl d St or e,
                          Si n b e d a Ti m et hi n k er St or e, T ai z h o u P ur pl e St ar Gifts C o.,
                          Lt d., W e n z h o u Ci y u a n Tr a d e C o., Lt d., Yi w u D ai g u o
                          J e w elr y C o., Lt d., Yi w u O b est O pti c al I nstr u m e nt C o.,
                          Lt d. a n d Y u e qi n g City Lit e El e ctri c F a ct ory
Ali b a b a               Ali b a b a. c o m, a n o nli n e m ar k et pl a c e pl atf or m t h at all o ws       N/ A
                          m a n uf a ct ur ers,     w h ol es al er s a n d ot h er t hir d- p art y
                          m er c h a nts, li k e D ef e n d a nts, t o a d v ertis e, off er f or s al e,
                          s ell, distri b ut e a n d s hi p t h eir w h ol es al e a n d r et ail pr o d u cts
                          ori gi n ati n g fr o m C hi n a dir e ctl y t o c o ns u m ers a cr oss t h e
                          w orl d a n d s p e cifi c all y t o c o ns u m ers r esi di n g i n t h e U. S.,
                          i n cl u di ng N e w Y ork
Ali E x p r ess           Ali e x pr ess. c o m, a n o nli n e m ar k et pl a c e pl atf or m t h at             N/ A
                          all o ws m a n uf a ct ur ers, w h ol es al ers a n d ot h er t hir d- p art y
                          m er c h a nts, li k e D ef e n d a nts, t o a d v ertis e, off er f or s al e,
                          s ell, distri b ut e a n d s hi p t h eir w h ol es al e a n d r et ail pr o d u cts
                          ori gi n ati n g fr o m C hi n a dir e ctl y t o c o ns u m ers a cr oss t h e
                          w orl d a n d s p e cifi c all y t o c o ns u m ers r esi di n g i n t h e U. S.,
                          i n cl u di ng N e w Y ork
E pst ei n D r a n g el   E pst ei n Dr a n g el L L P, c o u ns el f or Pl ai ntiff                             N/ A
N AL                      N e w Al c h e m y Li mit e d, a c o m p a n y t h at pr o vi d es                     N/ A
                          i nt ell e ct u al pr o p ert y i nfri n g em e nt r es e ar c h s er vi c es, t o
                          i n v esti g at e a n d r es e ar c h m a n uf a ct ur ers, w h ol es al ers,
                          r et ail ers a n d/ or ot h er m er c h ants off eri n g f or s al e a n d/ or
                          s elli n g c o u nt erf eit pr o d u cts o n o nli n e m ar k et pl a c e
                          pl atf or ms
Ne w Y or k               2 0 C o o p er S q., N e w Y or k, N e w Y or k 1 0 0 0 3; 5 1 0 E ast 8 6 t h         N/ A
A d d r ess es            Str e et, N e w Y or k, N e w Y or k 1 0 0 2 8; 9 4 4 H a v e m e y er A v e,
                          Br o n x, N e w Y or k 1 0 4 7 3; 2 5 3 Br o a d w a y, N e w Y or k, N e w
                          Y or k 1 0 0 0 7; 2 0 C o o p er S q., N e w Y or k, N e w Y or k 1 0 0 0 3;
                          6 0 M a c d o u g al St, N e w Y or k, N e w Y or k 1 0 0 1 2; 5 1 0 E ast
                          8 6 t h Str e et, N e w Y or k, N e w Y or k 1 0 0 2 8
C o m pl ai nt            Pl ai ntiff’s C o m pl ai nt fil e d o n J u n e 1 2, 2 0 1 9                            7
A p pli c ati o n         Pl ai ntiff’s E x P art e A p pli c ati o n f or: 1) a t e m p or ar y                 9- 1 3
                          r estr ai ni n g or d er; 2) a n or d er r estr ai ni n g M er c h a nt
                          St or efr o nts ( as d efi n e d i nfr a) a n d D ef e n d a nts’ Ass ets ( as
                          d efi n e d i nfr a) wit h t h e Fi n a n ci al I nstit uti o ns ( as d efi n e d
                          i nfr a); 3) a n or d er t o s h o w c a us e w h y a pr eli mi n ar y
                          i nj u n cti o n s h o ul d n ot iss u e; 4) a n or d er a ut h ori zi n g
                          bif ur c at e d a n d alt er n ati v e s er vi c e a n d 5) a n or d er
                          a ut h ori zi n g e x p e dit e d dis c o v ery fil e d o n J u n e 1 2, 2 0 1 9
H a ns e n D e c.         D e cl ar ati o n of C hrist o p h er H a ns e n i n S u p p ort of                     12
                          Pl ai ntiff’s A p pli c ati o n

                                                               ii
A r n ai z D e c.      D e cl ar ati o n of J essi c a Ar n ai z i n S u p p ort of Pl ai ntiff’s               N/ A
                       A p pli c ati o n
S c ull y D e c.       D e cl ar ati o n of Bri e a n n e S c ull y i n S u p p ort of Pl ai ntiff’s             13
                       A p pli c ati o n
W O W V R M ar k       U. S. Tr a d e m ar k R e gistr ati o n N o. 5, 0 2 1, 2 1 9 f or “ V R                  N/ A
                       B O X ” f or g o o ds i n Cl ass es 9 a n d 2 8
W O W V R              W O W i ntr o d u c e d its o w n virt u al r e alit y h e a ds ets, w hi c h ar e       N/ A
P r o d u cts          s ol d u n d er t h e V R B O X br a n d, i n N o v e m b er 2 0 1 5 t hr o u g h
                       its pr e d e c ess or i n i nt er est, A m a z e Pi ct ur es, I n c. W O W V R
                       Pr o d u cts f e at ur e a sli di n g fr o nt-f a c e p a n el, w hi c h pr o vi d es
                       f or q ui c k a c c ess t o t h e c a m er a w h e n a c o ns u m e r is usi n g a n
                       a u g m e nt e d r e alit y a p pli c ati o n, a n d f e at ur e a c ust o mi z a bl e
                       f o c us a dj ust m e nt s yst e m t h at h as s e p ar at e s etti n gs f or e a c h
                       ey e
C o u nt e rf eit      Pr o d u cts b e ari n g or us e d i n c o n n e cti o n wit h t h e W O W V R           N/ A
P r o d u cts          M ar k, a n d/ or pr o d u cts i n p a c k a gi n g a n d/ or c o nt ai ni n g
                       l a b els a n d/ or h a n g t a gs b e ari n g t h e W O W V R M ar k,
                       a n d/ or b e ari n g or us e d i n c o n n e cti o n wit h m ar ks t h at ar e
                       c o nf usi n gl y si mil ar t o t h e W O W V R M ar k a n d/ or pr o d u cts
                       t h at ar e i d e nti c al or c o nf usi n gl y si mil ar t o t h e W O W V R
                       Pr o d u cts
I nf ri n gi n g       D ef e n d a nts’ listi n gs f or C o u nt erf eit Pr o d u cts                          N/ A
Listi n gs
Us e r A c c o u nts   A n y a n d all w e bsit e s a n d a n y an d all a c c o u nts wit h o nli n e          N/ A
                       m ar k et pl a c e pl atf or ms s u c h as Ali b a b a a n d/ or Ali E x pr ess,
                       as w ell as a n y a n d all as y et u n dis c o v er e d a c c o u nts wit h
                       a d diti o n al o nli n e m ar k et pl a c e pl atf or ms h el d b y or
                       ass o ci at e d wit h D ef e n d a nts, t h eir r es p e cti v e offi c ers,
                       e m pl o y e es, a g e nts, s er v a nts a n d all p ers o ns i n a cti v e
                       c o n c ert or p arti ci p ati o n wit h a n y of t h e m
M e r c h a nt         A n y a n d all Us er A c c o u nts t hr o u g h w hi c h D ef e n d a nts,              N/ A
St o r ef r o nts      t h eir r es p e cti v e offi c ers, e m pl o y e es, a g e nts, s er v a nts a n d
                       all p ers o ns i n a cti v e c o n c ert or p arti ci p ati o n wit h a n y of
                       t h e m o p er at e st or efr o nts t o ma n uf a ct ur e, i m p ort, e x p ort,
                       a d v ertis e, m ar k et, pr o m ot e, distri b ut e, dis pl a y, off er f or
                       s al e, s ell a n d/ or ot h er wis e d e al i n C o u nt erf eit Pr o d u cts,
                       w hi c h ar e h el d b y or ass o ci at e d wit h D ef e n d a nts, t h eir
                       r es p e cti v e offi c ers, e m pl o y e es, a g e nts, s er v a nts a n d all
                       p ers o ns i n a cti v e c o n c ert or p arti ci p ati o n wit h a n y of t h e m
D ef e n d a nts’      A n y a n d all m o n e y, s e c uriti es o r ot h er pr o p ert y or ass ets            N/ A
Ass ets                of D ef e n d a nts ( w h et h er s ai d ass ets ar e l o c at e d i n t h e U. S.
                       or a br o a d)
D ef e n d a nts’      A n y a n d all fi n a n ci al a c c o u nts ass o ci at e d wit h or utili z e d        N/ A
Fi n a n ci al         b y a n y D ef e n d a nts or a n y D ef e n d a nts’ Us er A c c o u nts or
A c c o u nts          M er c h a nt St or efr o nt(s) ( w h et h er s ai d a c c o u nt is l o c at e d i n
                       t h e U. S. or a br o a d)

                                                             iii
Fi n a n ci al                 A n y b a n ks, fi n a n ci al i nstit uti o ns, cr e dit c ar d c o m p a ni es         N/ A
I nstit uti o ns               a n d p a y m e nt pr o c essi n g a g e n c i es, s u c h as P a y P al I n c.
                               ( “ P a y P al ”), P a y o n e er I n c. ( “P a y o n e er ”), t h e Ali b a b a
                               Gr o u p d/ b/ a Ali b a b a. c o m p a y m e nt s er vi c es ( e. g.,
                               Ali p a y. c o m C o., Lt d., A nt Fi n a n ci al S er vi c es Gr o u p),
                               Pi n g P o n g Gl o b al S ol uti o ns, I n c. ( “ Pi n g P o n g ”) a n d ot h er
                               c o m p a ni es or a g e n ci es t h at e n g a g e i n t h e pr o c essi n g or
                               tr a nsf er of m o n e y a n d/ or r e al or p ers o n al pr o p ert y of
                               D ef e n d a nts
T hi r d P a rt y              O nli n e       m ar k et pl a c e pl atf or ms, i n cl u di n g,         wit h o ut     N/ A
S e r vi c e P r o vi d e rs   li mit ati o n, t h os e o w n e d a n d o p er at e d, dir e ctl y or i n dir e ctl y
                               b y Ali b a b a a n d/ or Ali E x pr ess, as w ell as a n y a n d all as y et
                               u n dis c o v er e d o nli n e m ar k et pl a c e pl atf or ms a n d/ or e ntiti es
                               t hr o u g h w hi c h D ef e n d a nts, t h eir r es p e cti v e offi c ers,
                               e m pl o y e es, a g e nts, s er v a nts a n d all p ers o ns i n a cti v e
                               c o n c ert or p arti ci p ati o n wit h a n y of t h e m m a n uf a ct ur e,
                               i m p ort, e x p ort, a d v ertis e, m ar k et, pr o m ot e, distri b ut e,
                               off er f or s al e, s ell a n d/ or ot h er wis e d e al i n C o u nt erf eit
                               Pr o d u cts w hi c h ar e h er ei n aft er i d e ntifi e d as a r es ult of a n y
                               or d er e nt er e d i n t his a cti o n, or ot h er wis e
J a n u a r y 3, 2 0 2 0       J a n u ar y 3, 2 0 2 0 Or d er dir e cti n g Pl ai ntiff t o fil e a n or d er t o       36
Or der                         s h o w c a us e f or d ef a ult ju d g m e nt b y J a n u ary 3 0, 2 0 2 0
Pl ai ntiff’s M oti o n        Pl ai ntiff’s A p pli c ati o n f or a n Or d er t o S h o w C a us e W h y              TB D
f o r D ef a ult               D ef a ult J u d g m e nt a n d a P er m a n e nt I nj u n cti o n s h o ul d N ot
J u d g m e nt                 b e E nt er e d A g ai nst D ef a ult i n g D ef e n d a nts a n d s u p p orti n g
                               p a p ers fil e d o n J a n u ar y 3 0, 2 0 2 0
Y a m ali Aff.                 Affi d a vit of D a ni ell e S. Y a m ali i n s u p p ort of Pl ai ntiff’s               TB D
                               M oti o n f or D ef a ult J u d g m e nt




                                                                     iv
            T his m att er c o m es b ef or e t h e C o urt b y m oti o n fil e d b y Pl ai ntiff f or t h e e ntr y of fi n al

j u d g m e nt a n d p er m a n e nt i nj u n cti o n b y d ef a ult a g ai nst D ef a ulti n g D ef e n d a nts f or D ef a ulti n g

D ef e n d a nts’ tr a d e m ar k i nfri n g e m e nt, tr a d e m ar k c o u nt erf eiti n g, f als e d esi g n ati o n of ori gi n, p assi n g

off a n d u nf air c o m p etiti o n a n d r e l at e d st at e a n d c o m m o n l a w cl ai ms arisi n g o ut of D ef a ulti n g

D ef e n d a nts’ u n a ut h ori z e d us e of               Pl ai ntiff’s           W O W VR          M ar k,     wit h o u t li mit ati o n, i n t h eir

m a n uf a ct uri n g, i m p orti n g, e x p orti n g, a d v ertisi n g, m ar k eti n g, pr o m oti n g, distri b uti n g, dis pl a yi n g

or off eri n g f or s al e a n d/ or s elli n g a n d/ or s al e of C o u nt erf eit Pr o d u cts. 1

            T h e C o urt, h a vi n g c o nsi d er e d t h e                M e m or a n d u m of L a w a n d Affi d a vit of D a ni ell e S.

Y a m ali i n s u p p ort of Pl ai ntiff’s M oti o n f or D ef a ult J u d g m e nt a n d a P er m a n e nt I nj u n cti o n A g ai nst

D ef a ulti n g D ef e n d a nts, t h e C ertif i c at es of S er vi c e of t h e S u m m ons a n d C o m pl ai nt, t h e C ertifi c at e

of t h e Cl er k of t h e C o urt st ati n g t h at n o a ns w er h as b e e n fil e d i n t h e i nst a nt a cti o n, a n d u p o n all

ot h er pl e a di n gs a n d p a p ers o n fil e i n t his a cti o n, it is h er e b y O R D E R E D, A DJ U D G E D A N D

D E C R E E D as f oll o ws:

                                               I.       D ef a ulti n g D ef e n d a nts’ Li a bilit y

1) J u d g m e nt is gr a nt e d i n f a v or of Pl ai ntiff o n all cl ai ms pr o p erl y pl e a d a g ai nst D ef a ulti n g

      D ef e n d a nts i n t h e C o m pl ai nt;

                                                           II.       D a m a g es A w a r ds

1) I T I S F U R T H E R O R D E R E D, A DJ U D G E D A N D D E C R E E D, t h at b e c a us e it w o ul d s er v e

      b ot h t h e c o m p e ns at or y a n d p u niti v e p ur p os es of t h e L a n h a m A ct’s pr o hi biti o ns o n willf ul

      i nfri n g e m e nt, a n d b e c a us e Pl ai ntiff h as s uffi ci e ntl y s et f ort h t h e b asis f or t h e st at ut or y d a m a g es

      a w ar d r e q u est e d i n its M e m or a n d u m of L a w i n S u p p ort of its M oti o n f or D ef a ult J u d g m e nt,

      t h e C o urt fi n ds s u c h a n a w ar d t o b e r e as o n a bl e a n d Pl ai ntiff is a w ar d e d $ 5 0, 0 0 0. 0 0 0 i n


1
     W h er e a d efi n e d t er m is r ef er e n c e d h er ei n a n d n ot d efi n e d h er ei n, t h e d efi n e d t er m s h o ul d b e u n d erst o o d as it is
d efi n e d i n t h e Gl oss ar y.

                                                                                 1
    st at ut or y d a m a g es ( “I n di vi d u al      D a m a g es       A w ar d ”) a g ai nst e a c h a n d e v er y      D ef a ulti n g

    D ef e n d a nt ( a t ot al of t hirt y ( 3 0) D ef a ulti n g D ef e n d a nts) p urs u a nt t o 1 5 U. S. C. § 1 1 1 7( c) of t h e

    L a n h a m A ct f or a t ot al of O n e Milli o n Fi v e H u n dr e d T h o us a n d D ol l ars ( $ 1, 5 0 0, 0 0 0. 0 0), pl us

    p ost-j u d g m e nt i nt er est.


                                               III.       P e r m a n e nt I nj u n cti o n

1) I T I S F U R T H E R O R D E R E D, A DJ U D G E D A N D D E C R E E D, t h at D ef a ulti n g D ef e n d a nts,

    t h eir r es p e cti v e offi c ers, a g e nts, s er v a nts, a n d e m pl o y e es, a n d all p ers o ns a cti n g i n c o n c ert wit h

    or u n d er t h e dir e cti o n of D ef a ulti n g D ef e n d a nts, w h o r e c ei v e a ct u al n oti c e of t his Or d er ar e

    p er m a n e ntl y e nj oi n e d a n d r estr ai n e d fr o m:

         A. m a n uf a ct uri n g, i m p orti n g, e x p orti n g, a d v ertisi n g, m ar k eti n g, pr o m oti n g, distri b uti n g,

               dis pl a yi n g, off eri n g f or s al e, s elli n g a n d/ or ot h er wis e d e ali n g i n C o u nt erf eit Pr o d u cts

               or a n y ot h er pr o d u cts b e ari n g t h e W O W V R M ar k a n d/ or m ar ks t h at              ar e c o nf usi n gl y

               si mil ar t o, i d e nti c al t o a n d c o nstit ut e a c o u nt erf eiti n g a n d/ or i nfri n g e m e nt of t h e W O W

               V R M ar k;

         B. i nfri n gi n g i n a n y m a n n er Plai ntiff’s W O W V R M ar k;

         C. usi n g a n y r e pr o d u cti o n, c o u nt erf eit, c o p y or c ol or a bl e i mit ati o n of Pl ai ntiff’s W O W

               V R M ar k t o i d e ntif y a n y g o o ds or s er vi c es n ot a ut h ori z e d b y Pl a i ntiff;

         D. usi n g Pl ai ntiff’s W O W V R M ar k, or a n y ot h er m ar ks t h at ar e c o nf usi n gl y si mil ar t o

               t h e W O W V R M ar k o n or i n c o n n e cti o n wit h t h e m a n uf a ct uri n g, i m porti n g, e x p orti n g,

               a d v ertisi n g, m ar k eti n g, pr o m oti n g, distri b uti n g, dis pl a yi n g, of f eri n g f or s al e, s elli n g

               a n d/ or ot h er wis e d e ali n g i n t h e C o u nt erf eit Pr o d u cts;

         E. usi n g a n y f als e d esi g n ati o n of o ri gi n or f als e d es cri pti o n, or e n g a gi n g i n a n y a cti o n

               w hi c h is li k el y t o c a us e c o nf usi o n, c a us e mist a k e a n d/ or t o d e c ei v e m e m b ers of t h e


                                                                       2
              tr a d e a n d/ or t h e p u bli c as t o t h e affili ati o n, c o n n e cti o n or as s o ci ati o n of a n y pr o d u ct

              m a n uf a ct ur e d, i m p ort e d, e x p ort e d,       a d v ertis e d,   m ar k et e d, pr o m ot ed, distri b ut e d,

              dis pl a y e d, off er e d f or s al e or s ol d b y D ef a ulti n g D ef e n d a nts wi t h Pl ai ntiff, a n d/ or as t o

              t h e ori gi n, s p o ns ors hi p or a p pr o v al of a n y pr o d u ct m a n uf a ct ur e d, i m p ort e d, e x p ort e d,

              a d v ertis e d, m ar k et e d, pr o m ot e d, distri b ut e d, dis pl a y e d, off er e d f or s al e or s ol d b y

              D ef a ulti n g D ef e n d a nts a n d D ef a ulti n g D ef e n d a nts’ c o m m er ci al a ct i viti es b y Pl ai ntiff;

              and

         F. s e cr eti n g, c o n c e ali n g, d estr o yi n g, alt eri n g, s elli n g off, tr a ns f erri n g or ot h er wis e

              dis p osi n g of a n d/ or d e ali n g wit h: (i) C o u nt erf eit Pr o d u cts; (i i) a n y c o m p ut er fil es, d at a,

              b usi n ess r e c or ds, d o c u m e nts or a n y ot h er r e c or ds or e vi d e n c e r el ati n g t o:

                    i. D ef a ulti n g D ef e n d a nts’ Us er A c c o u nts a n d/ or M er c h a nt St or efr o nt s;

                    ii. D ef a ulti n g D ef e n d a nts’ Ass ets; a n d

                    iii. t h e m a n uf a ct ur e, i m p ort ati o n, e x p ort ati o n, a d v ertisi n g, m ar k etin g, pr o m oti o n,

                           distri b uti o n, dis pl a y, off eri n g f or s al e a n d/ or s al e of C o u nt erf eit Pr o d u cts b y

                           D ef a ulti n g D ef e n d a nts a n d b y t h eir r es p e cti v e offi c ers, e m pl o y e es, a g e nts,

                           s er v a nts a n d all p ers o ns i n a cti v e c o n c ert or p arti ci p ati o n wit h a n y of t h e m.

2)   I T I S F U R T H E R O R D E R E D, A DJ U D G E D A N D D E C R E E D t h at D ef a ulti n g D ef e n d a nts

     m ust d eli v er u p f or d estr u cti o n t o Pl ai ntiff a n y a n d all C o u nt e rf eit Pr o d u cts a n d a n y a n d all

     p a c k a gi n g, l a b els, t a gs, a d v ertis i n g a n d pr o m oti o n al m at eri als a n d a n y ot h er m at eri als i n t h e

     p oss essi o n, c ust o d y or c o ntr ol of D ef a ulti n g D ef e n d a nts t h at i n fri n g e Pl ai ntiff’s W O W V R

     M ar k or b e ar a n y m ar ks t h at ar e c o nf usi n gl y si mil ar t o t h e W O W V R M ar k p urs u a nt t o 1 5

     U. S. C. § 1 1 1 8;




                                                                    3
3)    I T I S F U R T H E R O R D E R E D, A DJ U D G E D AN D D E C R E E D t h at t h e T hir d P art y S er vi c e

      Pr o vi d ers a n d Fi n a n ci al I nstit uti o ns ar e e nj oi n e d a n d r estr ai n e d fr o m t a ki n g a n y of t h e

      f oll o wi n g a cti o ns pri or t o A pril 2 0, 2 0 2 0:

          A. s e cr eti n g, c o n c e ali n g, tr a nsf erri n g, dis p osi n g of, wit h dr a wi n g, e n c u m b eri n g or p a yi n g

                 a n y of t h e D ef a ulti n g D ef e n d a nts’ Fr o z e n Ass ets fr o m or t o D ef a ulti n g D ef e n d a nts’

                 Fi n a n ci al A c c o u nts; or

          B. s e cr eti n g, c o n c e ali n g, d estr o yi n g, alt eri n g, s elli n g off, tr a ns f erri n g or ot h er wis e

                 dis p osi n g of a n d/ or d e ali n g wit h a n y c o m p ut er fil es, d at a, b usi n ess r e c or ds, d o c u m e nts

                 or a n y ot h er r e c or ds or e vi d e n c e r el ati n g t o D ef a ulti n g D ef e n d a nts’ Fr o z e n Ass ets a n d

                 D ef a ulti n g D ef e n d a nts’ Fi n a n ci al A c c o u nts.

          I V.       O r d e r A ut h o ri zi n g C o nti n u e d Alt e r n ati v e S e r vi c e b y El e ct r o ni c M e a ns

1) I T I S F U R T H E R O R D E R E D, as s uffi ci e nt c a us e h as b e e n s h o w n, t h at s u c h alt er n at i v e s er vi c e

     b y el e ctr o ni c m e a ns t h at w as or d er e d i n t h e T R O a n d PI Or d er, s h all b e d e e m e d eff e cti v e as t o

     D ef e n d a nts, Fi n a n ci al I nstit uti o ns a n d T hir d P art y S er vi c e Pr o v i d ers t hr o u g h t h e p e n d e n c y of

     t his a cti o n.

                                  V.       T e m p o r a r y C o nti n u a n c e of Ass et R est r ai nt

1) I n a c c or d a n c e wit h R ul e 6 9 of t h e F e d er al R ul es of Ci vil Pr o c e dur e a n d S e cti o n 5 2 2 2 of N e w

     Y or k St at e’s Ci vil Pr a cti c e L a w a n d R ul es ( “ C P L R ”), a n d t his C o urt’s i n h er e nt e q uit a bl e

     p o w er t o iss u e r e m e di es a n cill ar y t o its a ut h orit y t o pr o vi d e f i n al r eli ef, t h e D ef e n d a nts ar e

     f or bi d d e n t o m a k e or s uff er a n y s al e, assi g n m e nt, tr a nsf er or i nt erf er e n c e wit h a n y pr o p ert y i n

     w hi c h t h e y h a v e a n i nt er est, e x c e pt as s et f ort h i n s u b di visi o n s ( h) a n d (i) of S e cti o n 5 2 2 2 of

     t h e C P L R, f or a t hirt y ( 3 0) d a y p eri o d aft er t h e e ntr y of t his Or d er.




                                                                       4
                                                     VI.     Mis c ell a n e o us R eli ef

2) D ef a ulti n g D ef e n d a nts m a y, u p o n pr o p er s h o wi n g a n d t w o ( 2) b usi n ess d a ys writt e n n oti c e t o

     t h e C o urt a n d Pl ai ntiff’s c o u ns el, a p p e ar a n d m o v e f or diss ol uti o n or m o difi c ati o n of t h e

     pr o visi o ns of t his Or d er c o n c er ni n g t h e r estri cti o n or r estr ai n t of D ef a ulti n g D ef e n d a nts’

     Fr o z e n Ass ets, D ef a ulti n g D ef e n d a nts’ A d diti o n al Ass ets a n d/ or D ef a ulti n g D ef e n d a nts’

     A d diti o n al Fi n a n ci al A c c o u nts;

3) A n y f ail ur e b y D ef a ulti n g D ef e n d a nts t o c o m pl y wit h t h e t er ms o f t his Or d er m a y b e d e e m e d

     c o nt e m pt of C o urt, s u bj e cti n g D ef a ulti n g D ef e n d a nts t o c o nt e m pt r e m e di es t o b e d et er mi n e d

     b y t h e C o urt, i n cl u di n g fi n es a n d s ei z ur e of pr o p ert y;

4) T h e C o urt r el e as es t h e T w e nt y Fi v e T h o us a n d U. S. D oll ar ( $ 2 5, 0 0 0. 0 0) s e c urit y b o n d t h at

     Pl ai ntiff s u b mitt e d i n c o n n e cti o n wit h t his a cti o n t o c o u ns el f or Pl ai ntiff, E pst ei n Dr a n g el,
                             nd
     L L P, 6 0 E ast 4 2         Str e et, S uit e 2 5 2 0, N e w Y or k, N Y 1 0 1 6 5; a n d

5) T his C o urt s h all r et ai n j uris di cti o n o v er t his m att er a n d t h e p arti es i n or d er t o c o nstr u e a n d

     e nf or c e t his Or d er.

                                                      VII.      C O N C L U SI O N


          T h e Cl er k of C o urt is dir e ct e d t o e nt er j u d g m e nt i n f a v or of Pl ai ntiff, t er mi n at e all p e n di n g

m oti o ns, a dj o ur n all r e m ai ni n g d e a d li n es, a n d t o cl os e t his c ase



S O O R D E R E D.

SI G N E D M ar c h 2 7, 2 0 2 0.


                                                                            _________________________________
                                                                            H O N. G R E G O R Y H. W O O D S
                                                                            U NI T E D S T A T E S DI S T RI C T J U D G E



                                                                      5
